DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6 were previously pending and subject to a non-final office action mailed 07/22/2021. Claims 1 and 5-6 were amended; claim 2 was cancelled, and no claim was added in a reply filed 10/22/2021. Therefore claims 1 and 3-6 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 7, filed 10/22/2021, with respect to claim objections of claims 1 and 5-6 been fully considered and are persuasive.  The objections of claims 1 and 5-6 has been withdrawn. 
Applicant's arguments filed 10/22/2021 with respect to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims do not recite an abstract idea because the claims recite “some stations are installed a number of electric charging devices, and others are not installed an electric charging device in the first movement range and the second movement range and a management server configured to monitor and detect position information of the electric vehicle and a number of stations in a plurality of movement ranges; setting a lower rental fee when the second movement range is selected than when the first movement range is selected and the electric vehicle is within the second movement range, and a number of stations having 
The recited limitation above are directed towards an abstract idea of method of organizing human activity because they allow for commercial interactions such as business relation and sales activities. They also recite a fundamental economic practice (i.e. setting a price of a service). Therefore, the recited limitations further narrow the abstract idea and not patent eligible. 
Furthermore, these additional limitations do not integrate the abstract idea into a practical application because they are actually part of the abstract idea itself and they do not improve the functioning of any of the computer elements (i.e. CPU). 
In addition, the CPU is a generic computer element that is used to apply the abstract idea in a computer environment and the electric vehicle and a charging device are field of use limitations which generally links the abstract idea to a field of use. The receiving of location data of the vehicles and charging station by the server is recited at a high level of generality which and amounts to mere data gathering, which is a form of insignificant extra solution activity. 
These additional elements, alone or in combination, do not integrate the abstract idea into a practical application or provide significantly more limitation. Furthermore, the . 
Claim Objections
Claims 1, 5 and 6 are objected to because of the following informalities:
Claim 1/5/6: “some stations are installed a number of electric charging devices, and others are not installed an electric charging device in the first movement range and the second movement range” should read “some stations have installed a number of electric charging devices, and others have not installed an electric charging device in the first movement range and the second movement range
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 recites “CPU programmed to: monitor and detect position information of the electric vehicle and a number of stations in a plurality of movement”. The limitation is new matter because it is not supported by the specification. The closest support Examiner could find is paragraph 44 which states that the positional information acquisition device in the vehicle transmits the positional information to a controller. However, the controller is also located in the vehicle and does not constitute the CPU/server described in the claims. Moreover, no support has been found for monitoring and detecting the location of charging devices. Therefore, the limitation is new matter. Similar rejection is applied to claims 5 and 6. 
Claims 2-4 are also rejected under 112a for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1/5/6 recite “some stations are installed a number of electric charging devices, and others are not installed an electric charging device in the first movement range and the second movement range”. The bolded limitation renders the claim indefinite because some is a relative word whose scope cannot be accurately ascertained by the Examiner. For examination purposes, the limitation will be interpreted to mean “a number of stations are installed a number of electric charging devices, and others are not installed an electric charging device in the first movement range and the second movement range”.
Claims 2-4 are also rejected under 112b for failing to cure the deficiencies above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1, 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “monitor and detect position information of the electric vehicle and a number of stations in a plurality of movement ranges; store a movement range selected by a user from the plurality of movement ranges, the plurality of movement ranges including (i) a first movement range allowing the electric vehicle to move therein when the electric vehicle is rented and (ii) a second movement range being different from the first movement range and including a smaller number of stations each serving as a base for renting the electric vehicle than the first movement range, wherein each of stations in the first movement range is selectable as a place for renting or returning the electric vehicle when the electric vehicle is used in the first movement range, each of stations in the second movement range is selectable as a place for renting or returning the electric vehicle when the electric vehicle is used in the second movement range; some stations are installed a number of electric charging devices, and others are not installed an electric charging device in the first movement range and the second movement range, and  cause the electric vehicle to associate a history of positional information of the electric vehicle with a user identification of the user when the electric vehicle is returned; -2- 116447.0000038 EMFUS 86962670v1PATENT U.S. Application No. 16/194,895 Attorney Docket No. 116447.0000038set a lower rental fee when the second movement range is selected than when the first movement range is selected and the electric vehicle is within the second movement range, and a number of stations having at least one electric charging device in the second movement range is smaller than that in the first movement range, and set a higher 
The limitations of above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements such as CPU, and communication device of the electrical vehicle (claim 1); power storage device and a communication device of the electric vehicle (claim 5); a server, power storage device and communication device of the electric vehicle (claim 6). These additional elements are recited at a high level of generality which amounts to simple instructions of applying the abstract idea into a computer environment. Additionally, claim 1, 5 and 6 recite “an electric vehicle with a power storage device mounted therein”. This limitation is a field of use limitation which generally links the abstract idea into technical field. The claims further recite “receive the history of positional information of the electric vehicle”. The receiving step is recited at a high level of generality (i.e. as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra solution activity. 
Claim 1/5 further recites “cause the electrical vehicle to transmit the history of positional information of the electric vehicle via a communication device of the electric vehicle to the 
Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2019/0156407) (paragraph 31-44) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection, or receipt and transmission of data over a network is a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the causing and receiving steps are well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (number of stations with an electric 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (number of stations with a quick electric charging device is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 4 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (reservation receiving device and storage device are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Examiner, Art Unit 3628